

THIRD AMENDMENT TO
CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of January 30 , 2017, by and among the lenders identified on the signature pages
hereof ("Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, "Agent"), KRONOS
WORLDWIDE, INC., a Delaware corporation ("Worldwide" ), KRONOS LOUISIANA,
INC., a Delaware corporation ("Kronos Louisiana" ), KRONOS (US), INC., a
Delaware corporation ("Kronos US"; together with Worldwide and Kronos Louisiana,
each individually a "US Borrower", and collectively, the "US Borrowers"), and
KRONOS CANADA, INC., a Canadian corporation ("Canadian Borrower"; together with
US Borrowers, each individually  a "Borrower", and collectively the
"Borrowers").
WHEREAS, the Borrowers, Agent and Lenders are parties to that certain Credit
Agreement dated as of June 18, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"); and
WHEREAS, Borrowers have requested and Required Lenders have agreed to amend the
Credit Agreement in certain respects, in each case, subject to the terms and
conditions contained herein;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1. Defined Terms.  Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement.
2. Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance on the representations
and warranties set forth in Section 5 below, the Credit Agreement is hereby
amended as follows:
(a) The definition of "Canadian Eligible Accounts" set forth in Schedule 1.1 to
the Credit Agreement is hereby amended by (i) amending and restating subsection
(a) thereof in its entirety as follows:
(a)   (i) Accounts that the Account Debtor (other than PPG Industries and
AkzoNobel) has failed to pay within 90 days of original invoice date, (ii) in
the case of Accounts from PPG Industries and AkzoNobel, Accounts that remain
unpaid more than 30 days after the original due date of the applicable invoice, 
or (iii) Accounts with selling terms of more than 60 days (or (w) 75 days in the
case of Behr, Milgrade Manufacturing and Valspar, (x) 90 days in the case of
Sherwin-Williams, (y) 94 days in the case of PPG Industries and (z) 104 days in
the case of AkzoNobel),

--------------------------------------------------------------------------------

; and (ii) deleting the reference to "40%" in clause (i) thereof and inserting a
reference to "60%" in lieu thereof.
(b) The definition of "US Eligible Accounts" set forth in Schedule 1.1 to the
Credit Agreement is hereby amended by (i) amending and restating subsection (a)
thereof in its entirety as follows:
(a)   (i) Accounts that the Account Debtor (other than PPG Industries and
AkzoNobel) has failed to pay within 90 days of original invoice date, (ii) in
the case of Accounts from PPG Industries and AkzoNobel, Accounts that remain
unpaid more than 30 days after the original due date of the applicable invoice,
or (iii) Accounts with selling terms of more than 60 days (or (w) 75 days in the
case of Behr, Milgrade Manufacturing and Valspar, (x) 90 days in the case of
Sherwin-Williams, (y) 94 days in the case of PPG Industries and (z) 104 days in
the case of AkzoNobel),
; and (ii) deleting the reference to "40%" in clause (i) thereof and inserting a
reference to "60%" in lieu thereof.
(c) The definition of "Maturity Date" set forth in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:
"Maturity Date" means the earlier of (i) January 30, 2022 and (ii) 90 days prior
to the final maturity of the Term Loan Debt (or, to the extent the Term Loan
Debt is repaid in full with proceeds of Refinancing Indebtedness, 90 days prior
to the final maturity of such Refinancing Indebtedness).
3. Ratification.  This Amendment, subject to satisfaction of the conditions
provided below, shall constitute an amendment to the Credit Agreement and all of
the other Loan Documents as appropriate to express the agreements contained
herein.  In all other respects, the Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect in accordance with
their original terms.
4. Conditions to Effectiveness of Amendments.  This Amendment shall become
effective as of the date first written above upon the satisfaction of the
following conditions precedent:
(a) Each party hereto shall have executed and delivered this Amendment to Agent;
(b) Agent shall have received copies of each of the other agreements,
instruments, and other documents, fully executed where applicable, described in
the closing list attached as Exhibit A hereto, each in form and substance
reasonably acceptable to Agent;
(c) Agent shall have received a non-refundable amendment fee equal to $100,000
from the US Borrowers (the "Third Amendment Fee"), it being agreed and
understood that Agent hereby is expressly authorized by each US Borrower to
(i) charge the Third Amendment Fee to the Loan Account, and (ii) designate such
Third Amendment Fee as a US Revolving Loan under the Credit Agreement; and

--------------------------------------------------------------------------------

(d) No Default or Event of Default shall have occurred and be continuing.
5. Representations and Warranties.  In order to induce Agent and Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to Agent
and Lenders, after giving effect to this Amendment:
(a) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if made on and
as of such date (except to the extent that such representations and warranties
relate solely to an earlier date, in which case such representations and
warranties were true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date);
(b) No Default or Event of Default has occurred and is continuing; and
(c) This Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors'
rights generally.
6. Miscellaneous.
(a) Expenses.  Borrowers agree to pay on demand all Lender Group Expenses of
Agent and Lenders in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment in accordance with the terms of
the Credit Agreement.
(b) Governing Law.  This Amendment shall be a contract made under and governed
by, and construed in accordance with the laws of the State of Illinois.
(c) Counterparts.  This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment. 
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic photocopy (i.e. "pdf") shall be effective as delivery
of a manually executed counterpart hereof.
 [Signature pages follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


US BORROWERS:
KRONOS WORLDWIDE, INC.,
a Delaware corporation

By: /s/ John A. St. Wrba
Name: John A. St. Wrba
Title: Vice President and Treasurer
 




 
KRONOS LOUISIANA, INC.,
a Delaware corporation

By: /s/ John A. St. Wrba
Name: John A. St. Wrba
Title: Vice President and Treasurer
 




 
KRONOS (US), INC.,
a Delaware corporation

By: /s/ John A. St. Wrba
Name: John A. St. Wrba
Title: Vice President and Treasurer
 



CANADIAN BORROWER
KRONOS CANADA, INC.,
a Canadian corporation

By: /s/ John A. St. Wrba
Name: John A. St. Wrba
Title: Vice President and Treasurer
 




--------------------------------------------------------------------------------

 



 
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as Agent
and as a Lender


By:        /s/Laura Wheeland
Name:   Laura Wheeland 
           Its Authorized Signatory


WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender


By:      /s/David Boutin 
Name: David Boutin 
            Its Authorized Signatory
       






 